t c memo united_states tax_court john and betty richardson stafford petitioners v commissioner of internal revenue respondent docket no filed date betty richardson stafford pro_se pamela s wilson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction although respondent contends that this case must be dismissed on the ground that john and betty richardson stafford petitioners failed to file their petition within the time prescribed by sec_6213 petitioners argue that dismissal should be based on respondent's failure to issue a valid notice_of_deficiency under sec_6212 there being no dispute that we lack jurisdiction over the petition filed herein we must resolve the parties' dispute regarding the proper ground for dismissal see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir background the taxable_year in issue in this case is petitioners filed a joint federal_income_tax return for the taxable_year on their return petitioners listed their address a sec_6106 mount creek place norcross georgia the georgia address from date through date respondent and petitioners exchanged a substantial amount of correspondence court rules_of_practice and procedure regarding respondent's examination of petitioners' income_tax return during this period respondent addressed all correspondence to petitioners at the georgia address in date petitioners' case was transferred to appeals officer kay strain in atlanta georgia on date betty richardson stafford petitioner advised appeals officer strain in a telephone conversation that she ie petitioner had separated from petitioner john stafford but that she would continue to reside at the georgia address appeals officer strain did not attempt to ascertain john stafford's new address nor did petitioner offer such information john stafford resided in brooklyn new york from date to date he did not notify respondent of his change_of address in the meantime on date petitioners filed an amended joint income_tax return for on their amended_return they listed the georgia address as their address on date and in response to receiving the amended return respondent issued a statement of change_of account to the georgia address also appears on petitioners' joint income_tax return for which was filed date and on petitioner's individual_income_tax_return for which was filed date the record indicates that petitioner john stafford failed to file an income_tax return for petitioners at the georgia address reflecting adjustments to their income_tax_liability petitioner worked as a seasonal employee at the internal_revenue_service center in atlanta georgia the atlanta service_center during the spring of and petitioner's employment at the atlanta service_center terminated on date during date petitioner was evicted from the georgia address and moved to south blackstone avenue chicago illinois the chicago address petitioner did not notify appeals officer strain of her new address on date respondent mailed a joint notice_of_deficiency to petitioners in the notice respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure an addition_to_tax in the amount of dollar_figure under sec_6651 and an accuracy- related penalty in the amount of dollar_figure under sec_6662 the notice_of_deficiency was mailed to petitioners at the georgia address respondent verified the georgia address by conducting a routine search of her computer records at the time that the notice_of_deficiency was prepared respondent's file does not indicate that the notice_of_deficiency was returned undelivered by the u s postal service on date respondent sent a notice to petitioner john stafford at the chicago address indicating that a portion of his tax_refund would be applied to tax owing for the taxable_year petitioners filed an imperfect petition for redetermination with the court on date the petition was delivered to the court in an envelope bearing a u s postal service postmark date of date at the time that the petition was filed petitioners resided at the chicago address hearings were conducted in this case on date and date in washington d c counsel for respondent appeared at both hearings and argued in support of the pending motion although petitioner was unable to attend the first hearing for reasons beyond her control she did appear at the second hearing and argued in opposition to respondent's motion during the course of the second hearing petitioner stated that to the best of her memory she contacted the personnel department of the atlanta service_center by telephone some time during the fall of and notified that office of her new address in chicago in an effort to ensure that her backpay insurance information and form_w-2 would be properly forwarded to her respondent was unable to find any record that petitioner reported her change_of address to the personnel department at the atlanta service_center during the period in question discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely-filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to a taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days or days under circumstances not present herein from the date that the notice_of_deficiency is mailed to file a petition with this court for a redetermination of the deficiency sec_6213 respondent mailed the notice_of_deficiency in question to petitioners at the georgia address on date the petition arrived at the court in an envelope postmarked date and was filed by the court on date given that the petition was neither mailed nor filed before the expiration of the 90-day statutory period for filing a timely petition it follows that we lack jurisdiction over the petition sec_6213 sec_7502 rule a c see normac inc v commissioner supra the question presented is whether dismissal of this case should be premised on petitioners' failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 petitioners contend that they did not receive the notice_of_deficiency and that the notice is invalid because it was not mailed to their last_known_address although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations thereunder we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite the burden of proving that a notice_of_deficiency was not sent to the taxpayer's last_known_address is on the taxpayer yusko v commissioner supra pincite respondent mailed the notice_of_deficiency to the georgia address listed on petitioners' amended tax_return filed date--the last tax_return filed by either petitioner prior to the mailing of the notice_of_deficiency consequently the notice_of_deficiency was mailed to petitioners' last_known_address unless petitioners can demonstrate that they provided respondent with clear and concise notice of a change_of address petitioners' assertion that the notice_of_deficiency is invalid appears to be based on the related contentions that respondent knew or should have known that the georgia address was an incorrect address and that respondent received clear and concise notice of petitioners' changes of address petitioners point to petitioner's statement to appeals officer strain that petitioners were separated as well as petitioner's eviction from the georgia address as evidence that respondent was aware that the georgia address was not petitioners' correct address we are not persuaded that respondent knew or should have known that the georgia address was an incorrect address as we see it the import of petitioner's date statement to appeals officer strain that petitioners were no longer living together was countermanded in date when petitioners filed their joint amended income_tax return for listing the georgia address as their address see eg joiner v commissioner tcmemo_1992_300 moreover there is no indication in the record presented that respondent was aware prior to mailing the notice_of_deficiency that petitioner had been evicted from the georgia address consistent with the foregoing respondent did not receive clear and concise notice that the georgia address was not petitioners' current address and we so hold petitioners' contention that respondent had clear and concise notice of their changes of address is based on petitioner's notification of her change_of address to the personnel department at the atlanta service_center and the assertion that respondent had access to third-party information returns such as forms w-2 listing petitioner john stafford's brooklyn new york address we disagree with both of these contentions although we harbor serious doubt that change-of-address information provided to the commissioner in her role as an employer should be considered clear and concise notice of a change_of address to the commissioner in her role as administrator of the federal_income_tax we note that petitioner could not recall the exact date on which she advised the personnel department at the atlanta service_center of her new address petitioner was only able to state that she telephoned the personnel department some time during the fall of further respondent was unable to find any record of the matter consequently even assuming arguendo that such notice could be considered clear and concise notice of a taxpayer's change_of address petitioners have failed to prove that respondent received the critical information before mailing the notice_of_deficiency on date in addition a third-party information_return does not constitute clear and concise notice to respondent of an address change affecting the payee see mccart v commissioner tcmemo_1992_3 affd without published opinion 981_f2d_1247 3d cir berg v commissioner tcmemo_1993_77 further consistent with our holding above that respondent was not aware that the georgia address was not petitioners' current address respondent had no reason to search third-party information returns for petitioner john stafford's address in sum petitioners failed to keep respondent apprised of their correct addresses respondent mailed the notice_of_deficiency to the address appearing on petitioners' most recently filed tax return--the same address that respondent derived from a search of her computer records at the time that the notice_of_deficiency was prepared considering all the facts and circumstances we are convinced that respondent mailed the notice_of_deficiency to petitioners at their last_known_address therefore we will grant respondent's motion to dismiss for lack of jurisdiction in order to reflect the foregoing an order granting respondent's motion and dismissing this case for lack of jurisdiction will be entered although petitioners cannot pursue their case in thi sec_3 court they are not without a legal remedy in short petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied or not acted on within months sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
